DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/19/2021 has been entered.

Claim Status
Claims 1-15, 17, and 19-24 are pending. Claims 15, 17, and 19-20 have been amended. Claims 22-24 are new. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2006/0065008 A1) in view Goetz et al. (5,056,688), hereafter referred “Goetz.”
Regarding Claim 1: Park teaches a refrigerator (title), comprising: a cabinet (1);
an icemaker (12) disposed within the cabinet (1); a first storage bin (20) disposed below the icemaker (12) and configured to receive ice produced by the icemaker (12), wherein the first storage bin (20) includes a bottom wall and opposing side walls extending upwardly from the bottom wall, wherein the bottom wall and the side walls interconnect with opposing end walls (see Figure 3), and one or more of the opposing side walls (22) includes a plurality of apertures (34 and 54) therein (see Figure 3); an ice dispenser (15 and 16) configured to dispense ice disposed in the first storage bin (20), 
Park fails teach a reversible ice mover disposed within the first storage bin and operable to move ice in first and second directions within the first storage bin.
Goetz teaches a reversible ice mover (50) disposed within a first storage bin (26) and operable to move ice in first and second directions (Column 4, lines 56-62) within the first storage bin (26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a reversible ice mover disposed within the first storage bin and operable to move ice in first and second directions within the first storage bin to the structure of Park as taught by Goetz in order to advantageously provide the ability to select whole or crushed ice out of each individual chute (see Goetz, Column 4, lines 56-62).  
Regarding Claim 6: Park modified supra further teaches further comprising one or more raking structures (36 and 56 of Park) extending inwardly from one or more side walls (22 of Park) allowing ice to bypass (ice is either directed towards 36 or 56 of Park) at least one of the plurality of apertures (30 and 50 of Park) in the first direction by the reversible ice mover (50 of Goetz) and remove ice from the at least one of the apertures (30 and 50 of Park) of the first storage bin (20 of Park) when ice is moved in the second direction by the reversible ice mover (50 of Goetz, see Column 4, lines 58-62).
Regarding Claim 23: Park teaches a refrigerator (title), comprising:
a cabinet (1); an icemaker (11) disposed within the cabinet (1); a first storage bin (20) disposed below the icemaker (11) and configured to receive ice produced by the icemaker (11), wherein the first storage bin (20) includes a plurality of side walls projecting upwardly from a bottom wall, and wherein one or more of the plurality of side walls (22) includes one or more apertures (34 and 54); an ice dispenser (15 and 16) configured to dispense ice disposed in the first storage bin (20), the ice dispenser (15 and 16) configured to receive ice moved by an ice mover (31 and 51); a second storage bin (7) disposed below the first storage bin (20) and configured to receive ice transferred by the one or more apertures (34 and 54) in the first storage bin (20) and moved by the ice mover (31 and 51) and bypassing the one or more apertures (34 and 54) when ice is moved by the ice mover (31 and 51); and a raking structure (36 and 56) adjacent the one or more apertures (34 and 54), wherein the raking structure (36 and 56) includes the one or more apertures (34 and 54) spaced outwardly and away (see Figure 4) from the raking structure (36 and 56).
Park fails to teach a reversible ice mover disposed within the first storage bin and operable to move ice in first and second directions within the first storage bin.
Goetz teaches a reversible ice mover (50) disposed within a first storage bin (26) and operable to move ice in first and second directions (Column 4, lines 56-62) within the first storage bin (26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a reversible ice mover disposed within the first storage bin and operable to move ice in first and second directions within the first storage bin to the structure of Park as taught by Goetz in order to advantageously provide the ability to select whole or crushed ice out of each individual chute (see Goetz, Column 4, lines 56-62). 
Regarding Claim 24: Park teaches a refrigerator (title), comprising: a cabinet (1); an icemaker (12) disposed within the cabinet (1); a first storage bin (20) disposed below the icemaker (12) and configured to receive ice produced by the icemaker (11), wherein the first storage bin (20) includes a plurality of side walls projecting upwardly from a bottom wall, and wherein one or more of the plurality of side walls (22) includes one or more apertures (34 and 54); an ice mover (31 and 51); an ice dispenser (15 and 16) configured to dispense ice disposed in the first storage bin (20), the ice dispenser (15 and 16) configured to receive ice moved by the ice mover (31 and 51); a second storage bin (7) disposed below the first storage bin (20) and configured to receive ice transferred by the one or more apertures (34 and 54) in the first storage bin (20) and moved by the ice mover (31 and 51) and bypassing the one or more apertures (34 and 54) when ice is moved by the ice mover (31 and 51); and a raking structure (36 and 56) adjacent the one or more apertures (34 and 54), wherein the raking structure (36 and 56) includes a free end spaced from an outer periphery (see Figure 3) of the first storage bin (20) and defines a raking inlet (38 and 59) facing the a direction for receiving ice moved in a second direction (see Figure 5).
Park fails to teach a reversible ice mover disposed within the first storage bin and operable to move ice in first and second directions within the first storage bin.
Goetz teaches a reversible ice mover (50) disposed within a first storage bin (26) and operable to move ice in first and second directions (Column 4, lines 56-62) within the first storage bin (26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a reversible ice mover disposed within the first storage bin and operable to move ice in first and second directions within the first storage bin to the structure of Park as taught by Goetz in order to advantageously provide the ability to select whole or crushed ice out of each individual chute (see Goetz, Column 4, lines 56-62). 
Allowable Subject Matter
Claims 8-15, 17, 19-22 are allowed.
Claims 2-5, and 7 are rejected to as being dependent upon a rejected base claim, but would be allowable if rewritten without any patentably significant broadening in independent form including all of the limitations of the base claim and any intervening claims along with corrections/changes to overcome the outstanding 35 U.S.C. § 103 rejections and double patenting rejections to the claims made above.

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Buchser (4,084,725).                                                                                            	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTIN U OSWALD whose telephone number is (571)270-3557.  The examiner can normally be reached on 9 a.m. -5 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KIRSTIN U OSWALD/Examiner, Art Unit 3763                                                                                                                                                                                                        

                                                                                                                                                                                                     /LEN TRAN/Supervisory Patent Examiner, Art Unit 3763